It is clearly apparent that the purported confession of this appellant was superinduced, not from volition — as the law requires — but was the result of the threat of the sheriff that, if this defendant (appellant) did not admit the ownership of the whisky found buried in the cornfield some distance from the home of his mother, he would arrest both this defendant and also his mother, and that, in order to save his own mother from the threatened arrest, the defendant made the statement that it was his whisky. The "Statement of Facts" contained in brief of appellant has been verified by the record and is fairly stated. The facts are as follows:
                           "Statement of Facts
"The defendant was tried on charge of having prohibited liquors in his possession. The defendant was a young man, and was living in the home of his parents, operating a small store in one corner of the yard. The father, at the time the liquor was found, was serving a sentence in the penitentiary; the mother was at home cultivating the farm; the law enforcement officer, together with the sheriff's force, searched the store of the defendant and found nothing. Later they searched the home of Mrs. Elmore, the mother, and found nothing, but out in the cornfield they discovered buried a jug of liquor. This jug of liquor was in the field operated by Mrs. Elmore, and the defendant was never known to have even been in the field. The *Page 523 
home was between the store where the defendant worked and the cornfield where the liquor was found. After the liquor was found the sheriff had a conversation with the defendant, 'I stated to the defendant that we were going to arrest him and his mother both. I stated that to the defendant before he said it was his liquor.' The sheriff further testified: 'I don't remember whether it was right there or later, anyway I asked Mrs. Elmore if it was hers, and she said no, and I said under the circumstances I will have to make cases against both of you.' Then the court asked the witness what happened, and the sheriff testified that Luther and his mother went into the house together, and called him to the front door, and Luther (defendant) then said it was his whisky, and Mrs. Elmore said 'You won't take me to jail will you?' The Court permitted the confession of the defendant to go to the jury over the objection of the defendant, and the jury found the defendant guilty."
A decision by this court, exactly in point, is that in the case of Gidley v. State, 19 Ala. App. 113, 95 So. 330, opinion by Samford, J., wherein it was said: "The court in determining admissibility of a confession should be careful to ascertain that such confession proceeded from volition, and that it was not superinduced by any influence improperly exerted. If the confession in this case was obtained by reason of the threat of the sheriff that, if defendant did not admit the ownership of the whisky, he would wait and arrest defendant's son-in-law, it should not have been admitted." See, also, Carr v. State,17 Ala. App. 539, 85 So. 852.
To the same effect is the opinion in Curry v. State, 203 Ala. 239,82 So. 489, beginning on page 492, wherein the Supreme Court says:
"The question presented for decision is, when the whole confession of defendant is considered in the light of his immediate surroundings and circumstances, having due regard for his age, character, and mental qualifications, is said confession involuntary? In Owen v. State, 78 Ala. 425, 428, 56 Am. Rep. 40, Judge Stone thus stated the rule of vitiating influence of promises or threats affecting confessions of defendants:
" 'Any, the slightest, menace or threat, or any hope engendered or encouraged that the prisoner's case will be lightened, meliorated, or more favorably dealt with, if he will confess — either of these is enough to exclude the confession thereby superinduced. Any words spoken in the hearing of the prisoner, which may, in their nature, generate such fear or hope render it not only proper, but necessary, that confessions made within a reasonable time afterwards shall be excluded, unless it is shown by clear and full proof that the confession was voluntarily made, after all trace of hope or fear had been fully withdrawn, or explained away, and the mind of the prisoner made as free from bias and intimidation as if no attempt had ever been made to obtain such confessions. And when a confession has been once obtained after appliances of hope or fear, any subsequent confession must alike be excluded, until the prisoner's mind is fully and clearly disabused in the manner suggested above, and until it is fairly explained to him that the confession previously made cannot harm him, nor be given in evidence against him. Less than an entire obliteration of all ground of hope or fear previously engendered will not meet the severe requirements of the law; and trial judges could not well be too strict in the enforcement of this rule.' "
The application for rehearing is granted. Judgment of affirmance set aside. Reversed and remanded.
SAMFORD, J., concurs.